Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
This communication is responsive to Amendment, filed 12/16/2020.
 	Claims 1-20 are pending in this application. This action is made non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pat 9,799,327), in view of Liu et al. (US Pat No. 9,665,567).
As to claims 1, 16, 20, Chan teach a data entry system comprising a processor and memory, the memory storing thereon computer-readable instructions that, when executed by the processor, cause the data entry system to perform operations comprising:
	instantiating a user interface (i.e. The processes and logic flows described in this specification can be performed by one or more programmable computers executing one or more computer programs to perform functions by operating on input data and generating output, col. 12, lines 10-18);
	receiving an input via the user interface (i.e. The system obtains an input acoustic sequence, col. 7, lines 23-31);
	identifying one or more target indicators of data items from the input (i.e. The acoustic sequence represents an utterance, col. 7, lines 23-31);
	inputting the target indicators to an encoder (i.e. Generating alternative representations for input acoustic sequences using an acoustic sequence encoder is described below with reference to FIGS. 2 and 5, col. 4, line 65 to col. 5, line 14) of a trained conditional language model, the encoder implemented using a neural network (i.e. The system processes the input acoustic sequence using a first neural network to convert the input acoustic sequence into an alternative representation for the input acoustic sequence, col. 7, lines 32-46);
	generating a plurality of searchable indicators by a trained conditional language model using the target indicators as input (i.e. The attention-based substring decoder 108 processes alternative representations for input acoustic sequences and generates substring sequences from the alternative representations ... Generating a substring output using an attention-based substring decoder is described in more detail below with reference to FIGS. 3 and 6, col. 5, lines 15-21), wherein the conditional language model is trained using one or more pairs each comprise one or more indicators and a corresponding expanded sequence of indicators (i.e. the attention-based decoder generates one or more additional output sequences ...  each partial hypothesis in the beam may be expanded with every possible substring and only the predetermined number of likely beams are kept, col. 10, line 56 to col. 11, line 9), and wherein the plurality of searchable indicators are each mapped to one or more target indicators or translations of the one or more target indicators (i.e. The system generates a sequence of substrings that represent a transcription of the utterance, col. 8, lines 10-19);
	generating candidate expanded sequences of the plurality of searchable indicators by searching the plurality of searchable indicators, each of the candidate expanded sequences comprising a subset of the plurality of searchable indicators (i.e. using a left to right beam search decoding ... each partial hypothesis in the beam may be expanded with every possible substring and only the predetermined number of likely beams are kept, col. 10, line 56 to col. 11, line 9); and
	rendering the candidate expanded sequences to replace the one or more target indicators (i.e. generates one or more additional output sequences ... The system can then select the final hypothesis from the set of complete hypotheses having the highest sequence score ... The beams may be rescored using language models trained on text corpora, col. 10, line 56 to col. 11, line 9).
	Chan implicitly teaches the term “user” (input via the user interface) as input from the mobile phone, smart phones (i.e. a software implemented input/output system ... Each engine can be implemented on any appropriate type of computing device, e.g., servers, mobile phones, tablet computers, notebook computers, music players, e-book readers, laptop or desktop computers, PDAs, smart phones, or other stationary or portable devices, col. 11, line 67 to col. 12, line 9).
	Chan does not clearly state the term “user”. Liu teaches this term (i.e. The emotional inputs 106 can include recorded audio of the user as detected by an audio recorded device, where the audio can exhibit laughter, yelling, snickering, and so on, on which basis an emotional state of the user can be determined. The emotional inputs 106 can further include the user-inputted text 102 itself, col. 3, lines 14-32).
Liu further teaches:
receiving an input via the user interface (i.e. emotional inputs 106, user-inputted text 102, ongoing context 104, Fig. 1);
identifying one or more target indicators of data items from the input (i.e. first emotional state, second emotional state, third emotional state, Fig. 1);
	generating a plurality of searchable indicators (i.e. current contextual emotional state, See 116 in Fig. 1);
	rendering the candidate expanded sequences to replace the one or more target indicators (i.e. Add user-selection emoji character(s) to text, Fig. 1).
It would have been obvious to one of ordinary skill of the art having the teaching of Chan, Liu before the effective filing date of the claimed invention to modify the system of Chan to include the limitations as taught by Liu. One of ordinary skill in the art would be motivated to make this combination in order to determine an emotional state of the user detected by an audio recorded device in view of Liu (col. 3, lines 14-32), as doing so would give the added benefit of suggesting the selected emoji characters to the user to add to the text inputted by the user as taught by Liu  (col. 1, lines 20-33).

As per claim 3, Chan teaches the data entry system of claim 1, wherein the searching is performed using a beam search which searches, at each place in the candidate expanded sequence of indicators, a set of indicators, the set of indicators being subsets of the plurality of searchable indicators formed using the conditional language model (i.e. using a left to right beam search decoding ... each partial hypothesis in the beam may be expanded with every possible substring and only the predetermined number of likely beams are kept, col. 10, line 56 to col. 11, line 9).

As per claim 5, Liu teaches the data entry system of claim 1, wherein the data items comprise one or more of: word, an emoji, a pictogram, and an emoticon (i.e. The emotional inputs 106 ... a facial image ... The emotional inputs 106 can include recorded audio of the user as detected by an audio recorded device, where the audio can exhibit laughter, yelling, snickering, and so on, on which basis an emotional state of the user can be determined. The emotional inputs 106 can further include the user-inputted text 102 itself, col. 3, lines 14-32).

As per claim 6, Liu teaches the data entry system of claim 1, wherein the user interface comprises a predictive keyboard and wherein at least one of the one or more target indicators of data items is a word which has been corrected or completed by the predictive keyboard (i.e. if the user selects a virtual keyboard corresponding to emoji characters, the selected emoji characters 118 may be displayed towards the beginning of the list of such characters, col. 6, lines 7-23).

As per claim 7, Chan teaches the data entry system of claim 1, wherein the searching is performed using a search algorithm for searching for candidate expanded sequences of indicators comprising the one or more target indicators, the search algorithm applying a penalty based on the presence or absence of the one or more target indicators in the candidate expanded sequences (i.e. using a left to right beam search decoding ... each partial hypothesis in the beam may be expanded with every possible substring and only the predetermined number of likely beams are kept, col. 10, line 56 to col. 11, line 9).

As per claim 8, Chan teaches the data entry system of claim 1, wherein the searching is performed using the at least one search algorithm to search for candidate expanded sequences of indicators comprising the one or more target indicators, the search algorithm applying at least one constraint selected from:
	a number of the one or more target indicators, a sequence of the one or more target indicators, a sequence of a subset of the one or more target indicators, and a maximum number of indicators between the one or more target indicators (i.e. using a left to right beam search decoding ... each partial hypothesis in the beam may be expanded with every possible substring and only the predetermined number of likely beams are kept, col. 10, line 56 to col. 11, line 9).

As per claim 9, Chan teaches the data entry system of claim 1, wherein the trained conditional language model comprises an encoder and a decoder, the encoder having been trained to generate a vector of numerical values which represent a meaning of a sequence of the one or more target indicators input to the encoder (i.e. , a context vector generator 304 and a substring score neural network 306, col. 6, lines 14-18; the system may process the input acoustic sequence using an acoustic sequence encoder, col. 7, lines 32-46; the system may process the alternative representation for the input acoustic sequence using an attention-based substring decoder, col. 7, line 53 to col. 8, line 5).

As per claim 10, Chan teaches the data entry system of claim 9, wherein the encoder is a recurrent neural network and the vector of numerical values is a hidden state of the recurrent neural network (i.e. the RNN uses some or all of the internal hidden state of the network from processing a preceding input in the input sequence in combination with the current input in the input sequence to update the internal hidden state of the recurrent neural network, col. 6, lines 19-24).

As per claim 11, Chan teaches the data system of claim 9, wherein the decoder comprises a neural network trained to receive the vector of numerical values from the encoder and to predict at least one data item (i.e. A BLSTM neural network layer is a neural network layer that has one or more LSTM memory blocks and that predicts or labels each element of a sequence based on both the past and the future context of the element, col. 5, lines 43-53).

As per claim 12, Chan teaches the data entry system of claim 9, wherein the decoder has been trained using the pairs, each individual pair comprising a sequence of indicators and a corresponding expanded sequence of indicators (i.e. using a left to right beam search decoding ... each partial hypothesis in the beam may be expanded with every possible substring and only the predetermined number of likely beams are kept, col. 10, line 56 to col. 11, line 9).

As per claim 13, Chan teaches the data entry system of claim 12, wherein the decoder has been trained using pairs obtained from empirically observed search query expansion data (i.e. using a left to right beam search decoding ... each partial hypothesis in the beam may be expanded with every possible substring and only the predetermined number of likely beams are kept, col. 10, line 56 to col. 11, line 9).

As per claim 14, Chan teaches the data entry system of claim 12, wherein the decoder has been trained using pairs obtained from synthetic data computed by deleting words from sentences by detecting any one or more of: high frequency words, words in a list of known stop-words, and words found to have high likelihood given a context of the words (i.e. When an end-of-sentence token is encountered, the partial hypothesis may be removed from the beam, i.e., the system stops adding additional outputs to the partial hypothesis, and added to the set of complete hypotheses, col. 10, line 56 to col. 11, line 9).

As per claim 15, Liu teaches the data entry system of claim 1, wherein the user interface comprises a target indicator input field and a candidate expanded sequence of indicators field, and wherein the user interface comprises a toggle facility to enable a user to toggle between the target indicator input field and the candidate expanded sequence of indicators field.
Morinaga teaches this limitation (i.e. on a smartphone or other mobile computing device, a small bubble, window, or other graphical user interface (GUI) element may be displayed that shows the selected emoji characters 118 for selection by the user. The GUI element may be automatically displayed, or may be displayed by the user selecting an option corresponding to showing emoji characters, col. 6, lines 7-23).

As per claim 17, Chan teaches the method of claim 16, further comprising using the candidate expanded sequences of indicators to facilitate data entry or information retrieval (i.e. using a left to right beam search decoding ... each partial hypothesis in the beam may be expanded with every possible substring and only the predetermined number of likely beams are kept, col. 10, line 56 to col. 11, line 9).

As per claim 18, Liu teaches the method of claim 16, wherein the data items comprise emoji or pictograms and wherein the candidate expanded sequences of indicators comprise words such that the method facilitates generation of text by autistic or dyslexic users (i.e. The emotional inputs 106 can include recorded audio of the user as detected by an audio recorded device, where the audio can exhibit laughter, yelling, snickering, and so on, on which basis an emotional state of the user can be determined. The emotional inputs 106 can further include the user-inputted text 102 itself, col. 3, lines 14-32).

As per claim 19, Liu teaches the method of claim 16, further comprising training the conditional language model using the pairs (i.e. Once the current contextual emotional state 116 of the user has been determined, one or more selected emoji characters 118 are determined that map to the current contextual emotional state 116 ... the database 120 can vary by the country in which a user or the recipient of the user's text is located, since the meaning of emoji characters can differ by culture, col. 5, line 57 to col. 6, line 6).

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pat 9,799,327), in view of Liu et al. (US Pat No. 9,665,567), as applied to claims above, and further in view of Xiao et al. (US Pub No. 2017/0323636).
As per claim 2, Liu teaches the data entry system of claim 1, wherein the conditional language model is formed using a neural network (i.e. Once the current contextual emotional state 116 of the user has been determined, one or more selected emoji characters 118 are determined that map to the current contextual emotional state 116 ... the database 120 can vary by the country in which a user or the recipient of the user's text is located, since the meaning of emoji characters can differ by culture, col. 5, line 57 to col. 6, line 6).
Chan teaches a neural network (i.e. The system processes the input acoustic sequence using a first neural network to convert the input acoustic sequence into an alternative representation for the input acoustic sequence, col. 7, lines 32-46).
Liu teach the conditional language model (i.e. the database 120 can vary by the country in which a user or the recipient of the user's text is located, since the meaning of emoji characters can differ by culture, col. 5, line 57 to col. 6, line 6).
Chan, Liu, however, do not seem to specifically teach “the conditional language model is formed using a neural network”.
Xiao teaches “the conditional language model is formed using a neural network” (i.e. The goal of the neural network model 70 is to estimate the conditional probability of the canonical form 14 given the input sequence 12 ... containing a sequence of words, which can be the same number of words as the input sequence or a different number, [0048]; An input text sequence is retrieved and a canonical form for the input text sequence is predicted with the trained neural network model, [0011]).
It would have been obvious to one of ordinary skill of the art having the teaching of Chan, Xiao before the effective filing date of the claimed invention to modify the system of Chan to include the limitations as taught by Xiao. One of ordinary skill in the art would be motivated to make this combination in order to estimate the conditional probability of the canonical form given the input sequence in view of Xiao ([0048]), as doing so would give the added benefit of providing a neural network model which has been trained to predict a canonical form for an input text sequence as taught by Xiao ([0008]).

As per claim 4, Liu teaches the data entry system of claim 3, wherein:
	the sets of indicators are found the conditional language model (i.e. the database 120 can vary by the country in which a user or the recipient of the user's text is located, since the meaning of emoji characters can differ by culture, col. 5, line 57 to col. 6, line 6);                                                                                                                                   
the conditional language comprises a neural network which comprises a 
sequence-to-sequence model (i.e. Once the current contextual emotional state 116 of the user has been determined, one or more selected emoji characters 118 are determined that map to the current contextual emotional state 116, col. 5, line 57 to col. 6, line 6);
	the operations further comprising inputting the one or more target indicators to an encoder of the neural network and predicting indicators using a decoder of the neural network (i.e. emotional inputs 106, user-inputted text 102, ongoing context 104, first emotional state, second emotional state, third emotional state, Fig. 1)
Chan teaches a neural network (i.e. The system processes the input acoustic sequence using a first neural network to convert the input acoustic sequence into an alternative representation for the input acoustic sequence, col. 7, lines 32-46).
Liu teach the conditional language model (i.e. the database 120 can vary by the country in which a user or the recipient of the user's text is located, since the meaning of emoji characters can differ by culture, col. 5, line 57 to col. 6, line 6).
But Chan, Liu do not seem to specifically teach “the conditional language model is formed using a neural network”.
Xiao teaches this limitation (i.e. The goal of the neural network model 70 is to estimate the conditional probability of the canonical form 14 given the input sequence 12 ... containing a sequence of words, which can be the same number of words as the input sequence or a different number, [0048]; An input text sequence is retrieved and a canonical form for the input text sequence is predicted with the trained neural network model, [0011]).
It would have been obvious to one of ordinary skill of the art having the teaching of Chan, Xiao before the effective filing date of the claimed invention to modify the system of Chan to include the limitations as taught by Xiao. One of ordinary skill in the art would be motivated to make this combination in order to estimate the conditional probability of the canonical form given the input sequence in view of Xiao ([0048]), as doing so would give the added benefit of providing a neural network model which has been trained to predict a canonical form for an input text sequence as taught by Xiao ([0008]).

Response to Arguments
Applicant's arguments with respect to claims 1-20  have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153